SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 January 6, 2014 Date of report (Date of earliest event reported) BIOLIFE SOLUTIONS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-18710 94-3076866 (State or Other Juris- (Commission File No.) (IRS Employer diction of Incorporation) Identification No.) 3303 Monte Villa Parkway, Bothell, WA 98021 (Address of principal executive offices, including zip code) (425) 402-1400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION On January 6, 2014, BioLife Solutions, Inc. (the “Company”) issued a press release announcing the preliminary financial results of the Company for the fiscal year December 31, 2013. The Company has announced preliminary revenue of approximately $9 million, of which approximately $4.4 million was attributable to contract manufacturing services, approximately $3.9 million was attributable to core product sales, and approximately $0.6 million was attributable to licensing revenue.A copy of the press release is furnished as Exhibit 99.1 to this current report on Form 8-K. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit No. Description Press release dated January 6, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOLIFE SOLUTIONS, INC. Date:January 13, 2014 By: /s/Daphne Taylor Daphne Taylor Chief Financial Officer 3
